Name: Commission Regulation (EC) No 21/97 of 8 January 1997 introducing safeguard measures in respect of imports of rice originating in the overseas countries and territories
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  executive power and public service;  international affairs;  plant product
 Date Published: nan

 No L 5/24 HENI Official Journal of the European Communities 9 . 1 . 97 COMMISSION REGULATION (EC) No 21/97 of 8 January 1997 introducing safeguard measures in respect of imports of rice originating in the overseas countries and territories put enormous quantities into intervention and subse ­ quently to return to growing Japonica rice, for which there is already a surplus; Whereas the quantities of rice imported from the OCTs are likely to increase still further owing to the region's unrealized potential; Whereas, consequently, the threat of damage to a sector of the Community economy exists; whereas safeguard measures should therefore, as noted by the Commission in its Decision of 4 December 1996, be applied to imports into the Community of rice from the OCTs pursuant to Article 109 of Decision 91 /482/EEC; Whereas priority should be given to measures which would least disturb the functioning of the association and the Community, in accordance with Article 109 (2) of Decision 91 /482/EEC; whereas such measures must, moreover, be limited to what is strictly necessary to remedy the difficulties that have arisen; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ('), and in particular Article 109 thereof, Having consulted the Committee set up by Article 1 (2) of Annex IV to that Decision, Whereas on 29 November and 10 December 1996 the Italian and Spanish Governments respectively applied to the Commission, pursuant to Article 109 of Decision 91 /482/EEC, for safeguard measures to be introduced in respect of imports of rice from the overseas countries and territories (OCTs); Whereas the Italian and Spanish Governments have pointed out that increased imports of cheap rice from the OCTs have caused serious disruption in the Community rice sector and may cripple this sector of the Community economy; Whereas on 4 December 1996 the Commission decided that safeguard measures should be introduced; Whereas this rice, which is exempt from the levy on import into the Community in accordance with Article 101 ( 1 ) of Decision 91 /482/EEC, is sold on the Com ­ munity market at a much lower price than that at which Community rice can be sold given the level of processing involved; Whereas the combined effect of the quantities and low prices of those imports is causing a disturbance on the Community market in rice, which has experienced a normal harvest of Indica rice in 1996/97 after two years of drought; Whereas the Community has provided aid per hectare on a temporary basis to encourage Community producers to grow more Indica rice; whereas imports of cheap rice from the OCTs may undermine these attempts to diver ­ sify production, leading European producers initially to Whereas the introduction of a tariff quota would guarantee OCT rice access to the Community market within the limits compatible with the stability of that market while preserving the greatest possible degree of preferential treatment for that product consistent with the objectives of Decision 91 /482/EEC; Whereas the quota should be opened for a period suf ­ ficient to monitor trends on the Community market and long enough to be compatible with the stability and predictability of trade; whereas a period of four months from 1 January 1997 would meet those requirements; whereas prior to the end of that period there should be an evaluations of the situation to determine whether the measures need to be extended or adjusted; Whereas the quota should be opened for a quantity of 42 650 tonnes of husked rice equivalent originating in the OCTs, corresponding to the quantities imported over the last four years for which statistics are available; whereas, in accordance with Article 110 of Decision 91 /482/EEC, particular attention should be paid to the interests of the least-developed OCTs listed in Article 230 of that De ­ cision; whereas, for those territories, reference should therefore be made to the period during which imports took place for which statistics are actually available, namely the first four months of 1995;(') OJ No L 263, 19 . 9 . 1991 , p. 1 . 9 . 1 . 97 I EN I Official Journal of the European Communities No L 5/25  they concern a quantity not greater that 1 000 tonnes per application and per origin, or the quantity applied for is reduced to 1 000 tonnes per origin,  the applicant has submitted no more than one ap ­ plication per origin per day or, if he has submitted more than one application per day, the other applica ­ tions have been rejected and  the importer lodges an additional security to ensure complaince with the obligation referred to in Article 3 Whereas the total available quantities should be allocated among the interested importers and speculation should be prevented; whereas the number of licence applications made daily by each importer for each origin should be restricted and measures should be adopted to facilitate the transition between the current arrangements and the arrangements introduced by this Regulation; whereas the transitional measures can apply from 4 January since importers were informed on that date by a notice published in Official Journal No L 2 of 4 January 1997; Whereas, with a view to guaranteeing proper administra ­ tion of the measures, special rules should be laid down regarding the submission of applications and the issuing of licences; whereas those rules will either supplement or derogate from the provisions of Commission Regulation (EEC) No 3719/88 ('), as last amended by Regulation (EC) No 2402/96 (2); whereas this Regulation should enter into force on the day of its publication so as to prevent spe ­ culation, 4 ­ Admissible applications shall be treated as applications submitted pursuant to Articles 2 and 3 . For the purpose of applying Article 4 (3), such applications shall be consi ­ dered admissible on the date of their submission . 5. Within five working days following the date of entry into force of this Regulation, the Member States shall inform the Commission of: (a) the quantity of rice originating in the regions referred to in paragraph 1 for which import licences have been issued in accordance with paragraph 2; (b) the quantity for which licences have been applied for pursuant to paragraph 3 as well as the quantity for which licences have actually been issued; (c) the quantity for which applications have been accepted pursuant to paragraph 4, broken down by date of submission of the application . HAS ADOPTED THIS REGULATION: Article 1 1 . Imports into the Community of rice originating in the OCTs falling within CN code 1006 and benefiting from exemption from customs duties shall be restricted during the period of 1 January to 30 April 1997 to the following quantities of husked rice equivalent: (a) 4 594 tonnes for rice originating in Montserrat; (b) 1 328 tonnes for rice originating in the Turks and Caicos Islands; and (c) 36 728 tonnes for rice originating in the other OCTs. 2. The quantity of rice originating in the regions referred to in paragraph 1 for which import licences have been issued since 1 January 1997 shall be allocated from the quotas specified in paragraph 1 . 3 . Licences shall be issued for applications for import licences for rice originating in the regions referred to in paragraph 1 submitted between 1 and 3 January 1997 in accordance with the provisions applicable when the ap ­ plications were submitted . 4. Applications for import licences for rice originating in the regions referred to in paragraph 1 submitted between 4 January 1997 and the date of entry into force of this Regulation for which licences have not been issued shall be deemed admissible under this Regulation provided that: Article 2 1 . Applications for import licences shall be for a quan ­ tity not less than 100 tonnes and not more than 1 000 tonnes of rice . 2 . Applications for import licences shall be accom ­ panied by:  proof that the applicant is a natural or legal person who has carried out a commercial activity in the rice sector for at least 12 months and who is registered in the member state in which the application is submitted,  a written declaration by the applicant stating that he has not submitted more than one application on the day in question for each of the origins referred to in Article 1 . Where an applicant submits more than one application for an import licence, all his applications shall be rejected. Article 3 1 . The licence application and the import licence shall contain the following indications: (') OJ No L 331 , 2. 12. 1988 , p . 1 . 2 OJ No L 327, 18 . 12. 1996, p. 14. (a) in box 8, the country of origin must be indicated and 'yes' must be marked with a cross; No L 5/26 ( EN-! Official Journal of the European Communities 9 . 1 . 97 (b) in box 24 of the licence , one of the following entries must be made:  ExenciÃ ³n del derecho de aduana (DecisiÃ ³n 91 /482/CEE; artÃ ­culo 101 ])  Toldfri (artikel 101 i RÃ ¥dets afgÃ ¸relse 91 /482/EÃF)  Zollfrei (RatsbeschluÃ  Nr. 91 /482/EEG, Artikel 101 )  Ã ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ¿Ã Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã Ã  (Ã ÃÃ Ã Ã ±Ã Ã · Ã ±Ã Ã ¹Ã ¸. 91 /482/EOK Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿ 101 ) and by country of origin, for which import licences have been applied for and the names and addresses of the applicants. 2. Without prejudice to paragraph 3, import licences shall be issued on the 11th working day following that on which the application was lodged. 3 . If the quantities applied for exceed the quantities still available for one or more of the quotas specified in Article 1 , the Commission shall, within 10 working days following the date on which the licence applications were lodged, set a single percentage reduction to be applied to the quantities for which applications were lodged on the day on which the quotas were exceeded. 4. If the quantity for which the import licence is issued is less than the quantity applied for, the amount of the security referred to in Article 3 (4) shall be reduced proportionately.  Exemption from customs duty (Council Decision No 91 /482/EEC; Article 101 )  Exemption du droit de douane (DÃ ©cision du Conseil n0 91 /482/CEE; article 101 )  Esenzione dal dazio doganale (Decisione del Consiglio n . 91 /482/CEE, articolo 101 )  Vrijgesteld van douanerecht (Besluit van de Raad nr. 91 /482/EEG; Artikel 101 )  IsenÃ §Ã £o de direito aduaneiro (DecisÃ £o do Conselho n? 91 /482/CEE; artigo 101 ])  Tullfri (rÃ ¥dets beslut nr 91 /482/EEG, artikel 101 )  Tullivapaa (neuvoston pÃ ¤Ã ¤tÃ ¶ksen N:o 91 /482/ETY; Artikla 101 ). Article 5 Member States shall notify the Commission by telex or fax: (a) within two working days following issue, of the quan ­ tities for which licences have been issued, specifying date, CN code, country of origin and name and address of holder; (b) on the last working day of the following month, of the quantities by CN code and by country of origin ac ­ tually entered for free circulation during each month. The above information must be notified in the same way but separately from information on other import licence applications in the rice sector. 2 . Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, the quantity entered for free circulation may not exceed that entered in boxes 17 and 18 of the import licence. The figure '0' shall accordingly be entered in box 19 of the licence. 3 . Notwithstanding Article 9 of Regulation (EEC) No 3719/88 , the rights arising from import licences shall not be transferable. 4. Notwithstanding Article 10 of Commission Regula ­ tion (EC) No 11 62/95 ('), the amount of the security in respect of the import licences shall be equal to the customs duty calculated in accordance with Article 1 1 of Council Regulation (EC) No 3072/95 (2) applicable on the date on which the application was lodged. 5. The concept 'originating products' for the purposes of applying this Decision and the methods of administra ­ tive cooperation relating to it shall be as defined in Annex 11 to Decision 91 /482/EEC. Article 6 1 . Regulation (EEC) No 719/88 shall apply, including Article 33 (5) thereof. 2. Regulation (EC) No 1162/95 shall apply without prejudice to this Regulation . Article 4 1 . On the day on which licence applications are lodged, the Member States shall inform the Commission's departments by telex or fax of the quantities, by CN code Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 0 OJ No L 117, 24. 5. 1995, p. 2. Ã 1) OJ No L 329, 30. 12. 1995, p. 18 . It shall apply from 1 January to 30 April 199 . 9 . 1 . 97 EN No L 5/27Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 January 1997. For the Commission Franz FISCHLER Member of the Commission